 Case 8:19-cv-00702-AG-JDE Document 1 Filed 04/12/19 Page 1 of 7 Page ID #:1




 1   Matthew C. Sgnilek, Esq. (SBN 235299)
     msgnilek@ohaganmeyer.com
 2   Nicholas M. Grether, Esq. (SBN 268848)
 3   ngrether@ohaganmeyer.com
     O’HAGAN MEYER LLP
 4   4695 MacArthur Court, Suite 210
     Newport Beach, CA 92660
 5   Telephone: (949) 942-8500
     Facsimile: (949) 942-8510
 6
 7   Attorneys for Defendants,
     REDSHELF, Inc. and GREGORY FENTON
 8
 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12   MALVINDER MATHARU, an                    CASE NO.
13   individual,

14                  Plaintiff,                NOTICE OF REMOVAL OF STATE
15                                            COURT ACTION PURSUANT TO 28
           v.                                 U.S.C. § 1441 (DIVERSITY)
16
17   REDSHELF, INC., a Delaware
     Corporation; GREGORY FENTON, an          From the Superior Court of the State of
18   individual; and DOES 1-10, inclusive,    California, County of Orange,
19                                            Case No. 30-2019-01041994-CU-WT-CJC
                    Defendants.
20
21
22
23
24
25
26
27
28
                                              1
         NOTICE OF REMOVAL OF STATE COURT ACTION PURSUANT TO 28 U.S.C. § 1441
                                    (DIVERSITY)
 Case 8:19-cv-00702-AG-JDE Document 1 Filed 04/12/19 Page 2 of 7 Page ID #:2




 1   TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO
 2   PLAINTIFF AND HIS ATTORNEYS:
 3         PLEASE TAKE NOTICE that defendants REDSHELF, Inc. and GREGORY
 4   FENTON (“Defendants”) hereby remove this action from the Superior Court of the
 5   State of California for the County of Orange to the United States District Court for
 6   the Central District of California.
 7         As required by 28 U.S.C. §1446(d), Defendants will file in Superior Court and
 8   serve upon plaintiff MALVINDER MATHARU (“Plaintiff”) and his counsel of
 9   record a Notice to State Court and Adverse Party of Removal of Civil Action to
10   Federal Court (with these removal papers attached).
11         Defendants are entitled to remove this action to federal court pursuant to 28
12   U.S.C. § 1441 based on the following:
13               COMMENCEMENT OF THE STATE COURT ACTION
14         1.     On January 3, 2019, Plaintiff Malvinder Matharu (“Plaintiff”)
15   commenced an action in the Superior Court of the State of California for the County
16   of Orange, captioned Malvinder Matharu v. RedShelf, Inc., Gregory Fenton, and
17   Does 1-10, No. 30-2019-01041994-CU-WT-CJC (the “State Court Action”). A true
18   and complete copy of the complaint in the State Court Action is attached hereto as
19   Exhibit 1 (the “Complaint”).
20         2.     On February 12, 2019, Defendants were sent a copy of the Complaint
21   and a summons from the State Court Action with two notice of acknowledgment and
22   receipt forms. Defendants’ counsel executed and returned copies of the notice of
23   acknowledgment and receipt on March 13, 2019. Pursuant to Cal. Code Civ. Proc.
24   §415.30(c) (c) “[s]ervice of a summons pursuant to this section is deemed complete
25   on the date a written acknowledgement of receipt of summons is executed, if such
26   acknowledgement thereafter is returned to the sender.” Thus, service of the summons
27   was deemed complete on March 13, 2019. A true and complete copy of the executed
28   notices of acknowledgement and receipt is attached hereto as Exhibit 2-3.
                                               2
          NOTICE OF REMOVAL OF STATE COURT ACTION PURSUANT TO 28 U.S.C. § 1441
                                     (DIVERSITY)
 Case 8:19-cv-00702-AG-JDE Document 1 Filed 04/12/19 Page 3 of 7 Page ID #:3




 1         THE STATE COURT ACTION IS REMOVABLE ON DIVERSITY
 2                                             GROUNDS
 3         3.     The State Court Action is removable to this Court because there is
 4   complete diversity of citizenship between the parties, the amount in controversy
 5   exceeds $75,000 (exclusive of interest and costs), and the Central District of
 6   California encompasses the same place in which the State Court Action is currently
 7   pending (i.e., Orange). See 28 U.S.C. § 1441(a) (“[A]ny civil action brought in a
 8   State court of which the district courts of the United States have original jurisdiction,
 9   may be removed by the . . . defendants, to the district court of the United States for
10   the district and division embracing the place where such an action is pending.”). This
11   Court has original jurisdiction pursuant to 28 U.S.C. § 1332 due to the diverse
12   citizenship of the parties and the amount in controversy.
13         4.     The Plaintiff in this case is Malvinder Matharu, who is domiciled in the
14   State of California.
15         5.     The named Defendants in this case, RedShelf, Inc, and Gregory Fenton,
16   have non-California citizenship. “[A] corporation shall be deemed to be a citizen of
17   every State . . . by which it has been incorporated and of the State . . . where it has its
18   principal place of business.” 28 U.S.C. § 1332(c)(1). RedShelf is incorporated in the
19   State of Delaware and has its principal place of business in the State of Illinois. See
20   Complaint ¶ 2; Exhibit 4 (Delaware Secretary of State, Certificate of Incorporation).
21   Defendant Fenton is domiciled in Illinois. See Complaint ¶ 3.
22         6.     Although the Complaint purports to name ten Doe defendants, the
23   citizenship of Doe defendants “shall be disregarded” for purposes of the removability
24   analysis. 28 U.S.C. § 1441(b)(1).
25         7.     Accordingly, there is complete diversity of citizenship between the
26   parties in this case: the Plaintiff is a citizen of California, the named Defendants are
27   citizens of Illinois and Delaware, and the presence of the Doe defendants does not
28   defeat original diversity jurisdiction as a matter of law.
                                                  3
          NOTICE OF REMOVAL OF STATE COURT ACTION PURSUANT TO 28 U.S.C. § 1441
                                     (DIVERSITY)
 Case 8:19-cv-00702-AG-JDE Document 1 Filed 04/12/19 Page 4 of 7 Page ID #:4




 1         8.     This case is also removable because the amount in controversy exceeds
 2   the jurisdictional minimum. Where, as here, “the plaintiff’s complaint does not state
 3   the amount in controversy, the defendant’s notice of removal may do so.” Dart
 4   Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 551 (2014); 28 U.S.C.
 5   § 1446(a) (requiring only “a short and plain statement of the grounds for removal,
 6   together with a copy of all process, pleadings, and orders served upon such defendant
 7   or defendants in [the state court] action”). To establish the amount in controversy, a
 8   notice of removal “need not contain evidentiary submissions.” Dart, 135 S. Ct. at
 9   551. Rather, “a defendant’s notice of removal need include only a plausible allegation
10   that the amount in controversy exceeds the jurisdictional threshold.” Id. at 554; see
11   also Kroske v. US Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005) (mere
12   preponderance).
13         9.     It is apparent on the face of the Complaint that the State Court Action
14   involves an amount in controversy exceeding “the sum or value of $75,000, exclusive
15   of interest and costs[.]” 28 U.S.C. § 1332(a). The dispute concerns the termination of
16   Plaintiff’s employment and allegations that Defendants failed to pay Plaintiff
17   $8,749.52 in wages and a $100,000 bonus. See Complaint ¶¶ 85, 93. Plaintiff claims
18   a broad range of damages, including “[g]eneral damages in excess of $25,000 . . .
19   special damages for lost income, medical expenses and other out of pocket expenses.”
20   Id. at 21-22. Plaintiff also seeks attorneys’ fees and punitive damages (id.), which are
21   included in the amount in controversy for purposes of the jurisdictional analysis. See,
22   e.g., Bell v. Preferred Life Assurance Society, 320 U.S. 238, 240 (1943); Galt G/S v.
23   JSS Scandinavia, 142 F.3d 1150, 1155 (9th Cir. 1998)
24                         NOTICE OF REMOVAL IS TIMELY
25         10.    Pursuant to California Code of Procedure Section 415.30(c), service of
26   the Summons was deemed complete on March 13, 2019. In accordance with 28
27   U.S.C. § 1446(b), Defendants filed this removal action within 30 days of March 13,
28   2019. The removal is, therefore, timely. Madren v. Belden, Inc., No. 12-CV-01706-
                                                4
          NOTICE OF REMOVAL OF STATE COURT ACTION PURSUANT TO 28 U.S.C. § 1441
                                     (DIVERSITY)
 Case 8:19-cv-00702-AG-JDE Document 1 Filed 04/12/19 Page 5 of 7 Page ID #:5




 1   RMW, 2012 WL 2572040, at *2 (N.D. Cal. July 2, 2012), citing Murphy Bros., Inc,
 2   v. Mitchetti Pipe Stringing, Inc., 526 U.S. 344, 347-48, 354 (1999) (“Formal service
 3   of process, measured from the service date according to state law, is a prerequisite for
 4   triggering the 30-day removal period because it ‘assures defendants adequate time to
 5   decide whether to remove an action to federal court.’”). See Complaint Exhibits 2-3
 6   Signed Notices and Acknowledgement of Receipt on behalf of Defendants.
 7      THE CENTRAL DISTRICT IS THE PROPER VENUE FOR REMOVAL
 8         11.      This Central District of California constitutes the appropriate venue for
 9   removal because the State Court Action is pending in Orange County, California. See
10   28 U.S.C. § 1441(a).
11                          COMPLIANCE WITH 28 U.S.C. § 1446
12         12.      This Notice of Removal is signed pursuant to Rule 11 of the Federal
13   Rules of Civil Procedure and a copy of all process, pleadings, and orders on record in
14   the State Court Action is attached hereto as Exhibits 1, 5.
15         13.      This Notice of Removal has been filed within the period prescribed by
16   28 U.S.C. § 1446(b) and (c)(1)—i.e., within thirty days of service of the Complaint
17   and summons on Defendants, and within one year of the commencement of the State
18   Court Action.
19         14.      All Defendants consent to the removal of the State Court Action to this
20   Court. See, e.g., Proctor v. Vishay Intertechnology Inc., 584 F.3d 1208, 1224-25 (9th
21   Cir. 2009) (in the Ninth Circuit, only “one attorney of record [need] sign the notice
22   and certify that the remaining defendants consent to removal” and “the notice of
23   removal can be effective without individual consent documents on behalf of each
24   defendant”).
25         15.      Concurrently with the filing of this Notice (or promptly thereafter),
26   Defendants will give written notice to Plaintiff and will file a copy of this Notice with
27   the clerk of the Superior Court of the State of California for the County of Orange.
28
                                                 5
          NOTICE OF REMOVAL OF STATE COURT ACTION PURSUANT TO 28 U.S.C. § 1441
                                     (DIVERSITY)
 Case 8:19-cv-00702-AG-JDE Document 1 Filed 04/12/19 Page 6 of 7 Page ID #:6




 1         16.   Defendants do not waive, and expressly preserve, all objections,
 2   defenses, and exceptions authorized by law, including but not limited to those
 3   permitted pursuant to Rules 4 and 12 of the Federal Rules of Civil Procedure.
 4
 5   DATED: April 12, 2019          O’HAGAN MEYER
 6
 7                                  By: /s/ Nicholas M. Grether
                                        Matthew C. Sgnilek
 8                                      Nicholas M. Grether
 9                                      Attorneys for Defendants REDSHELF, Inc.
                                        and GREGORY FENTON
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               6
          NOTICE OF REMOVAL OF STATE COURT ACTION PURSUANT TO 28 U.S.C. § 1441
                                     (DIVERSITY)
 Case 8:19-cv-00702-AG-JDE Document 1 Filed 04/12/19 Page 7 of 7 Page ID #:7




 1                             CERTIFICATE OF SERVICE
 2
 3         I, Nicholas Grether, state:
 4   I am a citizen of the United States and employed in California. I am over the age of
     eighteen years and not a party to the within-entitled action. My business address is
 5   4695 MacArthur Court, Suite 210, Newport Beach, CA 92660. On April 12, 2019, I
 6   served a copy of the within document:

 7    NOTICE OF REMOVAL OF STATE COURT ACTION PURSUANT TO
 8    28 U.S.C. § 1441 (DIVERSITY)
 9
10               I hereby certify that on the below date., I electronically file the notice
                  list, and I hereby verify that I have mailed the forgoing document or
11                paper via the United States Postal Service to the non-CM/ECF
12                participants indicated on the Manual Notice list (if any).

13         I am readily familiar with this firm’s practice for collecting and processing
14   correspondence for mailing. Under that practice it would be deposited with the
15   U.S. Postal Service on that same day with postage thereon fully prepaid in the
16   ordinary course of business. I am aware that on motion of the party served, service
17   is presumed invalid if postal cancellation date or postage meter date is more than
18   one day after date of deposit for mailing in affidavit.
19         I declare that I am employed in the office of a member of the bar of this
20   court at whose direction the service was made.
21         Executed on April 12, 2019, at Newport Beach, California.
22
23
24                                           /s/ Nicholas M. Grether
25                                           Nicholas M. Grether
26
27
28
                                                 1
                                       CERTIFICATE OF SERVICE
